DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayadev, US Patent Application Publication no. 2005/0005621.
Regarding claim 36, Jayadev discloses a method for reducing peak electrical demand of a building, the method comprising: 
f) generating a baseline electrical demand profile over a target time period from a model [air conditioning performance predictions are determined from a look-up table that stores cooling rates and warming rates at different air conditioner operation levels for the actual environment, paragraphs 0054 and 0055]; 
g) defining a policy including a peak management period based on the baseline electrical demand profile [an air conditioning operating schedule is determined based on the air conditioning performance predictions determined from the look-up table, 
h) implementing the policy [paragraphs 0063 and 0067].
Regarding claim 37, Jayadev further discloses that the model is generated from one or more of historical electrical data for the building, weather forecast data, building operating schedules, equipment operating schedules, sales data, and data based on information received from a video camera located in the building [paragraphs 0052 and 0054].
Regarding claim 38, Jayadev further discloses i) collecting performance data during implementation of the policy; and j) optimizing the model for subsequent generations of the baseline electrical demand profile [more accurate data in the look-up table is generated during actual use, paragraph 0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jayadev, US Patent Application Publication no. 2005/0005621.
Regarding claims 39 and 40, Jayadev, as described above, discloses a method for reducing electrical demand of a building.  Jayadev does not disclose that the method is performed by a server.  Examiner takes official notice that servers were conventionally used to control operating schedules of HVAC systems before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform the Jayadev method using conventional server controlled HVAC systems.

Allowable Subject Matter
Claims 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21-35, as described above, the Jayadev discloses a method of for reducing peak electrical demand of a building, the method comprising: generating a baseline electrical demand profile over a target time period from a model; defining a policy including a peak management period based on the baseline electrical demand profile, the peak management period including at least a first sub-period and a subsequent second sub-period, the first sub-period having a first temperature set point for at least one air handling system of the building that is different from a normal 
The prior art of record does not teach or suggest that the peak management period is determined based on first and second reference peak values calculated from a maximum power demand value from the baseline electrical demand profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malcolm et al., US Patent Application Publication no. 2018/0252428 discloses shifting an operation schedule of smart thermostats to achieve cooling set points before the start of a demand response event. 
Sato et al., US Patent Application Publication no. 2017/0198932 discloses reducing peak power consumption of an air conditioning system by modifying an operation schedule. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        June 2, 2021